Citation Nr: 1436799	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-38 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of myocardial infarction.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for sleep problems.

5.  Entitlement to service connection for hernia.

6.  Entitlement to a permanent and total disability rating for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1981.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a March 2008 rating decision of the VA Regional Office in Montgomery, Alabama.

During the pendency of the appeal, service connection for PTSD and hemorrhoids was granted by rating action dated in October 2013.  These grants are the full benefits sought on appeal and they are no longer for appellate consideration.  PTSD was rated 70 percent disabling from the date of claim received on August 30, 2007, and a total rating based on unemployability due to service-connected disability was also established from that date.

Following review of the record, the issues of entitlement to service connection for residuals of a myocardial infarction, hypertension, and sleep problems are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for non-service-connected disability pension benefits is rendered moot by virtue of the grant of a total rating based on unemployability due to service-connected disability.  The appellant did not have qualifying service.

2.  Arthritis was not shown in service or for many years thereafter and is unrelated to service.

3.  Hernia was not shown in service or for many years thereafter and is unrelated to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the entitlement to non-service-connected disability pension benefits are met. 38 U.S.C.A. § 7105 (d)(5) (West 2002 & Supp. 2014).

2.  Arthritis was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2014).

3.  Hernia was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing the Veteran an appropriate application form or the completeness of the application.  VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claims of entitlement to service connection for arthritis and hernia.  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when one is necessary to make a decision on a claim. See McLendon v. Nicholson, 20 Vet.App. 79 (2006).  The Veteran has not been afforded VA examinations with respect to the claims of entitlement to service connection for arthritis and hernia.  The Board finds that the requirements for an examination are not met because active service clinical records do not reflect that the appellant had any complaints or diagnoses referable to these claimed disabilities.  The Board therefore finds that the evidence on file is adequate to render a decision on the claims decided herein, and that a VA examination is unnecessary.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims.  The Board also finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claims of entitlement to service connection for arthritis and hernia are ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2014).

Certain chronic diseases, including arthritis, may be service connected if incurred in or aggravated by service, or if manifested to a degree of 10 percent disabling or more within one year after separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014).

1.  Entitlement to nonservice-connected pension.

A claim for nonservice-connected pension was received in August 2007.  By rating decision in October 2013, the RO granted a total rating due to unemployability due to service-connected disability, effective from the date of the claim received on August 30, 2007.  An appellant may only be in receipt of one total rating award, whether compensation or pension.  Inasmuch as unemployability is the greater benefit, the claim of entitlement to pension is rendered moot and no justiciable issue remains in that regard.  Therefore, the Board does not have jurisdiction to review the appeal for pension and it must be dismissed.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  Moreover, the appellant had no qualifying wartime service to make her eligible for pension benefits.

VA is not required to provide notice of the information and evidence necessary to substantiate a claim where the undisputed facts render the claimant ineligible for the claimed benefit, such as to the claim for pension. See Dela Cruz v. Principi, 15 Vet.App. 143, 149 (2001); Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2).

2.  Entitlement to service connection for arthritis.

Factual Background and Legal Analysis

The Veteran's service treatment records reflect no treatment for arthritis.  On examination in April 1981 for discharge from service, the musculoskeletal system was evaluated as normal.  The appellant denied all joint-related symptoms.  

A claim for service connection of arthritis was received in August 2007.

VA outpatient clinical records dating from 2005 reflect that the Veteran was seen for a routine visit in August 2006 where it was noted that among various other complaints and disorder, she had bilateral early knee osteoarthritis.  

The record reflects no evidence of knee injury or pain, or degenerative changes during service, nor was arthritis manifested until 2006, 25 years after the Veteran's discharge from active duty.  In view of such, arthritis may not be found to be of service onset and was not compensably disabling within a year of separation from active duty.  Thus, the presumption of service connection for such does not attach.  There is no competent evidence in the record to show that bilateral knee arthritis developed until many years after discharge from active duty.  In view of such, service connection for the arthritis is not warranted on a direct or presumptive basis. See 38 U.S.C.A. §§ 1101, 1112, 1113 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

The Veteran asserts that arthritis is of service onset.  A layman is competent to report what she experiences through the senses. See Layno v. Brown, 6 Vet.App. 465, 470 (1994).  However, review of the extensive post service clinical record reflects no credible, competent or probative evidence that relates bilateral knee arthritis to service except for the Veteran's statements to this effect.  The Board points out, however, that the onset and development of this disease process is confirmed by a clinical finding that is substantially beyond a layman's competence. See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, while the Veteran may attribute bilateral knee arthritis to service, she does not have the requisite medical training to provide a competent or probative opinion in this matter.  This is especially so in view of no showing of injury in service and no diagnosis of arthritis for 25 years after separation from active duty. 

The Board thus finds that the Veteran's account of arthritis deriving from service is not probative.  No physician of record has provided a nexus between this disease and service.  Given the foregoing, the Board finds that the appellant has not been a reliable historian and that her assertion that arthritis is of service onset is self-serving and is not credible.  As such, service connection for arthritis, including bilateral knee arthritis, must be denied. 

3.  Entitlement to service connection for hernia.

The Veteran's service treatment records reflect that she was seen for abdominal pain throughout service primarily diagnosed as pelvic inflammatory disease.  No treatment for hernia or hernia-related symptoms is documented.  On examination in April 1981 for discharge from service, the abdomen and viscera, including hernia, were evaluated as normal.  The appellant denied that she had had a hernia. 

A claim for service connection of hernia was received in August 2007.

VA outpatient clinical records dating from 2005 reflect that the Veteran was seen for a routine visit in October 2006 where it was noted that, among other complaints and disorders, she had a ventral hernia for which no surgery was indicated at the time.

In this regard, the Veteran's service treatment records do not reflect that she was seen for any symptoms pertaining to hernia.  The evidence reflects that she denied hernia at service discharge and no hernia was found.  The post service record does not refer to any problems relating to a hernia until 2006.  Prior to that date, the VA and private records reflect no complaint or treatment of the claimed disorder.  As such, the Board must find that of ventral hernia was first clinically demonstrated many years after discharge from service in 2006 and cannot be directly related to service. See 38 U.S.C.A. §§ 1131.  

The Board recognizes that lay assertions may serve to establish a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); See Jandreau, supra; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, however, there is no reliable evidence or symptoms relating to hernia in service or for more than 25 after discharge from active duty.  In this regard, the Board finds that the Veteran has not been a reliable historian, and that her account of hernia deriving from service is not credible.  Additionally, no physician in the record has provided a nexus between ventral hernia and an event in service.  In view of the such, service connection for hernia must be denied.

In reaching the above determinations, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

The claim of entitlement to nonservice-connected pension is dismissed.

Service connection for arthritis is denied.

Service connection for hernia is denied.


REMAND

The Board finds that further development is warranted with respect to the claims of entitlement to service connection for residuals of myocardial infarction, hypertension and sleep problems.  

The Representative asserts in the July 2014 Appellate Brief Presentation that given the severity of the Veteran's service-connected PTSD and the medically accepted association between PTSD and cardiovascular disease, the theory of entitlement to service connection for cardiovascular disease on a secondary basis should be considered.  It is requested that the Board remand these issues for a thorough VA examination that includes a medical opinion that specifically addresses whether the Veteran's residuals of myocardial infarction and hypertension are proximately due to or are aggravated by service-connected PTSD.

The Board agrees that further development is warranted in this regard, to include whether the Veteran's sleep problems are related to PTSD.  VA is required to consider all issues reasonably raised by the record. See EF v. Derwinski, 1 Vet.App. 324, 326 (1991).  The Board observes that there is no competent clinical opinion of record as to whether cardiovascular disease and/or sleep problems are secondary to a service-connected PTSD and one must be scheduled. See 38 C.F.R. § 3.310 (2014).  This includes disability made chronically worse by service-connected disability. See Allen v. Brown , 7 Vet.App. 439 (1995).  T

In view of the above, the Board finds that the Veteran should be scheduled for a VA examination.  Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA letter pertaining to the issues of entitlement to service connection for residuals of myocardial infarction, hypertension, and a sleep disorder as secondary to service-connected PTSD.

2.  Schedule the Veteran for a VA examination by an appropriate VA physician to determine whether cardiovascular disease and a sleep disorder are secondary to or have been aggravated by service-connected PTSD.  The claims folder and access to Virtual VA record must be made available to the examiner.  All necessary tests and studies should be conducted and clinical findings must be reported in detail. 

Following examination, the examiner must opine as to: a) whether it is at least as likely as not (a 50 percent probability or better) myocardial infarction, hypertension and a sleep disorder were caused by (secondary to) PTSD; and if not, b) whether it is at least as likely as not residuals of myocardial infarction, hypertension and a sleep disorder are made chronically worse (aggravated) by service-connected PTSD.  

The examination report must include a complete rationale for the opinions and conclusions reached.  If it is determined that the sleep disorder exists as a symptom of the PTSD rather than as a separate chronic disability, that too should be set out.

3.  The RO should ensure that the medical report requested above complies with this remand.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned to the examiner for correction. See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After taking any further development deemed appropriate, re-adjudicate the remaining issues on appeal.  If a benefit is not granted, provide the appellant a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


